DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6, 12-17, 19 and 21-24 are allowed (renumbered as 1-16).
The following is an examiner’s statement of reasons for allowance: many references in the art disclose a notification system in a form of an alarm detection and verification (1, figure 1, paragraphs 0007 and 0012) comprising: a detection part in a form of a microphone (12) configured to detect an acoustic event from voice data transmitted from a communication terminal in a form of a medical device (10) held by a target person in a form of a patient (52) or a medical personnel (58, figure 5, paragraph 0033 and); and a notification part in a form of a processing unit (14) configured to send a predetermined notification when the detection has detected the acoustic event (paragraphs 0034-0035, 0049-0050, 0061 and 0072-007), such as found in Falck et al. (US 2016/0283681). The prior art of record does not teach or suggest, in the claimed combination, a notification system comprising:
at least one memory storing instructions; and
at least one processor configured to execute instructions to:
receive a first voice data from a first communication terminal held by a target person after a guidance is presented to the first communication terminal;
difference regarding a physical condition of the target person based on the first voice data and a basis, the basis being created from second voice data of the target person; and 
a notification to a second communication terminal depending on detection the difference regarding the physical condition of the target person.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Katuri et al. (US 9,530,407) disclose systems, and computer-readable and executable instructions for spatial audio database based noise discrimination comprises  comparing a sound received from a plurality of microphones to a spatial audio database, discriminating a speech command and a background noise from the received sound based on the comparison to the spatial audio database, and determining an instruction based on the discriminated speech command.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571) 272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
August 12, 2022